DETAILED ACTION
This action is in response to a correspondence filed on 12/17/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Brian D. Kaul (Reg. No. 41,885) on 04/22/2022.

Listing of claims: 

1. (Currently Amended) A request processor of an information technology based computerized system configured to process requests generated by a source application, each request defining a target action to be performed on a target application by a corresponding service provider, the request processor comprising:
a request handler configured to communicate the requests to corresponding service providers over a network for processing of the requests; and
a traffic controller configured to generate a user interface and perform a plurality of traffic control actions on the requests, wherein the traffic controller performs one of the plurality of traffic control actions on each of the requests based on a user control input through the user interface, the plurality of traffic control actions including allowing communication of a request to the corresponding service provider by the request handler, holding a communication of a request to the corresponding service provider by the request handler, and turning back a request to the source application for manual fulfillment,
wherein:
the request handler is configured to identify one of a plurality of request types for each of the requests;
the request handler is configured to sort the requests into queues of requests having the same request type;
the traffic controller is configured to perform any one of the traffic control actions on each of the requests individually or on the requests of a queue as a whole based on the user control input; and
the user interface is configured to display a plurality of traffic statuses and includes a display of one of the traffic statuses for each individual request or for each queue of the requests, each displayed traffic status indicating the most recent traffic control action performed on the individual request or queue of requests. 

2. Cancelled

(Currently Amended) The request processor of claim 1, wherein each request type is defined by one or more request parameters selected from the group consisting of a target application, a target application instance of a target application, an object of a target application instance, an object sub-type of the object, and a target action to be performed on an object sub-type.

6. Cancelled

7. (Currently Amended) The request processor of claim1, wherein the queues are hierarchically organized based on user configurations.

8. (Currently Amended) The request processor of claim1, wherein each queue of the requests includes requests having the same set of request parameters.

9. (Currently Amended) The request processor of claim1, wherein the traffic controller is configured to receive a user search input through the user interface that identifies one or more request parameters, and display search results that include the requests or queues corresponding to the user search input on the user interface.

10. (Currently Amended) The request processor of claim1, wherein the request handler associates each queue of requests to a process of the corresponding service provider.

11. Cancelled

12. Cancelled

13. (Currently Amended) The request processor of claim1, wherein the plurality of traffic statuses includes:
a new status, which indicates that the individual request or queue of requests has yet to be communicated to the service provider by the request handler;
a processing status, which indicates that the individual request or queue of requests has been communicated to the service provider for processing;
a failed attempt status, which indicates that a threshold number of failed attempts to have the individual request or queue of requests processed by the service provider has not been reached;
a service provider failed status, which indicates that the threshold number of failed attempts to have the individual request or queue of requests processed by the service provider has been reached;
a completed status, which indicates that the individual request or queue of requests has been processed by the service provider;
a manual ticket generated status, which indicates that the request has been turned back to the source application for manual fulfillment and a ticket has been assigned for manual fulfillment of the request;
a manual failed status, which indicates that a ticket assigned for manual fulfillment of the request has been rejected; and
a manual-complete status, which indicates that a ticket assigned for manual fulfillment of the request was completed.

14. (Currently Amended) The request processor of claim1, wherein:
the plurality of traffic control actions includes a plurality of global traffic control actions, which are applied to all of the generated requests, the plurality of global traffic control actions including allowing communication of all of the requests to the corresponding service provider, holding communication of the requests to the corresponding service provider for processing, and turning back the requests to the source application for manual fulfillment; 
the traffic controller is configured to perform one of the plurality of global traffic control actions in response to the user control input to the user interface; and
the user interface includes a display of the current global traffic status of the requests, which indicates the most recent global traffic control action performed on the requests.

15. (Currently Amended) A method of handling requests from source applications using a request processor implemented in an information technology based computerized system that includes a request handler and a traffic controller, the method comprising:
receiving requests from a source application using the request handler, each request defining a target action to be performed on a target application by a corresponding service provider; 
identifying one of a plurality of request types for each of the requests using the request handler;
sorting the requests into queues of requests having the same request type using the request handler;
selecting one of a plurality of traffic control actions based on a user control input through a user interface, wherein the traffic controller is configured to perform the plurality of traffic control actions on the requests, and the plurality of traffic control actions include:
allowing communication of the one or more requests to a corresponding service provider by the request handler of the system for processing of the one or more requests;
holding communication of the one or more requests to the corresponding service provider by the request handler; 
turning back the one or more requests to the source application for manual fulfillment; and
performing the selected one of the plurality of traffic control actions on each of the requests individually or on the requests of a queue as a whole based on the user control input using the traffic controller; and 
displaying one of a plurality of traffic statuses for each of the one or more requests on the user interface, each displayed traffic status indicating the most recent traffic control action performed on the individual request or queue of requests.
 
16. (Currently Amended) The method of claim 15, wherein
each request type is defined by 
	


18. Cancelled

19. (Currently Amended) The method of claim 15, wherein

the plurality of traffic statuses includes:
a new status, which indicates that the request has yet to be communicated to the service provider by the request handler;
a processing status, which indicates that the request has been communicated to the service provider for processing;
a failed attempt status, which indicates that a threshold number of failed attempts to have the request processed by the service provider has not been reached;
a service provider failed status, which indicates that the threshold number of failed attempts to have the request processed by the service provider has been reached;
a completed status, which indicates that the request has been processed by the service provider;
a manual ticket generated status, which indicates that the request has been turned back to the source application for manual fulfillment and a ticket has been assigned for manual fulfillment of the request by the request handler;
a manual failed status, which indicates that a ticket assigned for manual fulfillment of the request has been rejected; and
a manual-complete status, which indicates that a ticket assigned for manual fulfillment of the request was completed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Based on the Examiner’s amendments above, and the Applicant’s remarks filed on
03/11/2022, the claims have been deemed in condition for allowance. More specifically, the claims have been amended to recite network specific arrangements for automating the performance of target actions or tasks of application requests and reduce human efforts involved in completing the tasks. This results in time savings for the human administrator (e.g., user), reduces the need for dedicated computer hardware for administrators who do manual provisioning of target actions, automates the processes with improved efficiency, and eliminates or reduces the need for end-user training due to the user interface. Furthermore, the amended claims require sorting the requests into queues having the same request type using a request handler and displaying a plurality of traffic statuses for each of the one or more requests on a user interface to indicate the most recent traffic control action performed on each individual request or queue of requests, thereby avoiding unnecessary waste of processing resources and reducing data communication congestion with service providers. None of the prior arts identified disclose the claimed invention in its totality, and therefore, combining the prior arts to arrive at the claimed invention would amount to impermissible hindsight.

The relevant arts have been identified below:

Koushik et al. (US 20160112497) teaches A service provider system may include an application fulfillment platform that delivers desktop applications on demand to desktops on physical computing devices or virtual desktop instances. The applications may be selected for delivery from a catalog of applications, and may be required to be installed on the destination computing resource instance, or may be assigned to a customer's end user on whose behalf the resource instance was provisioned. A workflow for deploying a selected application may invoke services implemented on the platform. The desktop application may be delivered as a virtualized application package that is subsequently executed by a runtime engine installed on the end user's resource instance, without installing the selected application itself on the computing resource instance. A customer's IT administrators may create and populate the catalog, add customer-generated or customer-licensed applications, assign applications to users, apply constraints on application use, and monitor application usage.

Dumitriu et al. (US 7,519,734) teaches a computer-implemented method routes service requests to services in a service framework provided by a plurality of hosts. The method comprises receiving a service request for a service in the service framework and discovering a plurality of candidate hosts that host the service. The plurality of candidate hosts are a subset of the plurality of hosts. The method further comprises selecting a candidate host from the plurality of candidate hosts based on measured latencies for the plurality of candidate hosts and routing the service request to the selected candidate host.

Whipple et al. (US 7,216,142) teaches a request broker receives a request from a client, including a description of a method and parameters to be used in executing the method. The parameters have one of multiple acceptable native formats. The request broker determines the native format and communicates the parameters in the native format to a selected one of multiple translators for translation to an internal format, where each translator is associated with a different native format. The request broker communicates the parameters in the internal format to an application server system to enable execution of the method, receives a return value from the application server system reflecting execution of the method, communicates the return value in the internal format to the selected translator for translation to the native format, generates a reply including the description of the method and the return value in the native format, and communicates the reply to the client.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JAMES E SPRINGER/Primary Examiner, Art Unit 2454